1, A writ of error will not lie to Supreme Court for refusing to allow a Certiorari.Error to the Supreme Court.A writ of error was brought, removing into this court the decision of the Supreme Court in that matter in refusing the allocatur. And now it was moved to dismiss the writ, on the ground that a writ of error did not lie for the refusal to allow a writ of Certiorari, it being a matter of discretion.Whereupon, the Court of Errors unanimously dismissed the writ of error.See Opinion, 3 Zab. 560